Citation Nr: 1027892	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from 
September 23, 2003, and in excess of 50 percent from November 12, 
2003, for anetoderma of the head, face, and neck.

2.  Entitlement to a rating in excess of 10 percent for 
anetoderma of the chest and upper back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 
2002.  He also served as a member of an Army National Guard unit 
for a period in excess of 4 years and 9 months.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

(The Veteran's claim for a higher rating for anetoderma of areas 
other than the head, face, and neck will be addressed in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  From September 23, 2003 to November 12, 2003, the Veteran's 
anetoderma of the head, face, and neck was manifested by three 
characteristics of disfigurement, including elevated surface 
contours of the anetoderma lesions, abnormal skin texture in an 
area exceeding six square inches, and hypopigmented lesions in an 
area likely exceeding six square inches.

2.  From November 12, 2003, the Veteran's anetoderma of the head, 
face, and neck has been manifested by five characteristics of 
disfigurement, including indurated and inflexible skin exceeding 
an area of six square inches and a lesion 0.6 cm wide, in 
addition to the characteristics mentioned in the first finding of 
fact.


CONCLUSIONS OF LAW

1.  From September 23, 2003 to November 12, 2003, the criteria 
for a higher rating for the Veteran's anetoderma of the head, 
face, and neck have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806, 7819 (2008). 

2.  From November 12, 2003, the criteria for a higher rating for 
the Veteran's anetoderma of the head, face and neck have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that required VA to request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2003, 
and November 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the Veteran's service treatment 
records (STRs), VA medical records, and secured examinations in 
furtherance of his claim.  VA examinations with respect to the 
issues on appeal were obtained in January 2004, July 2005, and 
February 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on consideration of the VA medical records in the 
Veteran's claims file, considered all of the pertinent evidence 
of record, and provided information necessary to apply the 
relevant diagnostic codes pertaining to the Veteran's anetoderma.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the issues 
decided herein has been met.  38 C.F.R. § 3.159(c) (4).  No duty 
to assist was unmet. 



II. Factual Background

A May 2002 General Medical Examination noted that anetoderma was 
diagnosed in 1996 without any real causal factor and tended to be 
more of a cosmetic issue for the Veteran.  The examiner noted 
that the Veteran had areas of decreased connective tissue on the 
anterior chest and upper back region, but noted that these areas 
were nontender to palpation.  The examination also showed well 
circumscribed oval papules of the upper anterior chest wall and 
upper back with positive depression noted with palpation.

A September 2003 progress note showed multiple 3 millimeter to 3 
centimeter areas of flesh colored plaques of outpouched skin 
across the Veteran's anterior lower jaw line and neck 
(approximately 10 inches by 2.5 inches) as well as scattered 
areas of proximal upper extremities (anterior and posterior), and 
across the entire back.  The examiner stated that some areas 
appeared more atrophic and scar-like.  These same findings were 
noted in a September 2004 progress note.

The Veteran was afforded a VA examination in January 2004.  At 
this examination, the Veteran reported an increased area of 
swelling involving the back of his neck as well as his beard 
area.  The Veteran reported that at times these areas were 
slightly tender; for example, if he gets a haircut or if he is 
brushing his hair or trying to shave, these will be tender.  The 
Veteran reported no interference with range of motion of his neck 
or his jaw, and noted that he had no difficulty eating or 
swallowing.  He noted some discomfort with lying down with direct 
pressure on the region of his posterior scalp, and reported that 
he was not on any treatment for this as there was no treatment 
available.  The examiner noted that there were no systematic 
symptoms from his anetoderma and he did not have a history of any 
malignant neoplasms.  On examination, the examiner found 
striking, elevated lesions over his scalp, in the occipital 
region to the frontal region, his anterior chest and his beard 
area as well as his upper back.  The examiner stated that on the 
area of his upper back, he had raised lesions ranging in size 
from 1 centimeter to 4 centimeters, over a 32 x 12 inch area of 
his upper back.  His anterior chest had soft, raised ovoid to 
round lesions, covering an area of 9 x 14 inches, and his beard 
area, from ear to ear, covered an area of 13 x 6 inches down to 
his neck.  The examiner diagnosed the Veteran with anetoderma 
with flaring episodes as previous lesions were flat or depressed 
and he had increased lesions that were raised and disfiguring as 
they were on exposed skin areas of his posterior scalp and jaw 
line involving 35% of his exposed skin and 18% of the total body 
surface.

At a July 2005 VA skin examination, the Veteran continued to 
complain of areas of swelling intermittently in nature that 
involved his shoulders, his neck, as well as his beard area.  At 
times these lesions were tender to palpation such as if he gets a 
hair cut or brushes his hair.  The Veteran stated that if he had 
a flaring of his systematic lupus, he noticed increased puffiness 
of his anetoderma lesions.  The Veteran reported some discomfort 
if he had direct pressure on his lesions on his posterior scalp 
such as when he lies down supine.  The examiner noted that the 
Veteran's anetoderma would be considered constant with episodes 
of increased puffiness of the lesions depending upon flaring of 
his lupus.  The examiner stated that there were no systematic 
manifestations from his anetoderma and there was no history of 
any malignant neoplasms.  The examiner stated that the anetoderma 
lesions did not overlie joints or interfere with range of motion.  
He noted that photographs showed the amount of disfigurement the 
Veteran had in his chin area and scalp region, but noted that the 
amount of involvement had not changed since his last examination 
in January 2004.  The examiner stated that there was no scarring 
from the anetoderma, but the Veteran had disfigurement as noted 
in the photos involving his jaw region and the beard area as well 
as the vertex of the scalp and body area.  The examiner found 
that the area involved would be 35% of exposed skin and 18 
percent of total body surface.  The examiner noted a region of 
involvement with lesions ranging anywhere from 1/2 centimeter to 4 
centimeters of his upper back covering an area of 27 by 20 
inches, anterior chest the Veteran had scattered small raised 
ovoid to round lesions encompassing an area of 17 x 12 inches.  
The examiner noted that the Veteran's scalp from his occipital 
region forward had raised lesions that were soft and ovoid to 
round in nature covering an area of 9 x 14 inches and there were 
lesions on both shoulders on the right covering an area of 9 x 9 
inches and on the left, an area of 12 x 10 inches.

In a December 2005 dermatology note, the examiner noted that the 
Veteran continued to suffer from lesions on his forehead, scalp, 
including the back of his head, cheeks, chin, neck, and lower jaw 
line; as well as lesions on his entire back, chest, upper 
extremities, and progressive involvement of his upper abdomen.  
The examiner stated that his skin lesions were characterized by 
scarred lesions comprising 35 percent of exposed skin and 18 
percent of total body surface area.  The total non-contiguous 
length of the exposed lesions were in excess of 6 inches in 
length and one-half inch in width.  Most lesions were raised, a 
few lesions were indented, and many were hypopigmented.  The skin 
texture was abnormal in all lesions-atrophic, firm, indurated, 
and inflexible.  The examiner noted that the nature of the 
anetoderma involved the loss of underlying dermis directly under 
each lesion.  The indurated and inflexible skin was found to 
easily exceed six square inches.

The Veteran was afforded another VA examination in February 2010.  
At this examination, the examiner noted that anetoderma was a 
benign condition with focal loss of dermal elastic tissue 
resulting in localized areas of flaccid or herniated saclike 
skin.  The examiner noted that the condition had been reported 
under various names including macular atrophy and dermatitis 
atrophicans maculosa.  The examiner found that the current 
involvement of the disorder included the Veteran's scalp, ear, 
face, forehead, nose, neck, shoulders, stomach, back, forearms, 
and stopped about the waist area.  The examiner stated that the 
condition was progressive, and the Veteran noted no discomfort 
unless his lupus flared, at which point he experienced a warm 
itchy feeling of discomfort.  The examiner stated that there were 
no systematic symptoms, and noted that there were too many 
lesions to count.  Regarding the scalp, the examiner noted 
saccular appearing lesions, with the largest plaque 4 cm x 4 cm x 
2 mm hypopigmented, non-tender with abnormal texture.  The right 
cheek lesion was a hyperpigmented macula less than .5 cm x .25 cm 
with abnormal texture.  The post auricular area had a macula less 
than .5cm x .5cm hypopigmented, and the chin had visible lesions 
through the beard, with the largest lesion measuring 5 cm x 4 cm, 
hypopigmented plaque, non-tender and saccular in nature with 
abnormal texture.  The neck had visible lesions through the 
beard, with the largest lesion measuring 5 cm x 4cm with saclike 
bulging and abnormal texture.  The shoulders were found to have 
plaques that went level to level bilaterally of the deltoids with 
the greatest lesion being 2 cm x 2 cm, hypopigmented with 
abnormal texture.  The stomach had hypopigmented lesions 
scattered with the largest lesion 4 cm x 3 cm with abnormal 
texture.  The back had lesions all the way down to L2 and the 
largest plaque was 2 cm x 2 cm; non-tender and hypopigmented with 
abnormal texture.  In summary, the examiner noted that all 
lesions were non-tender with no gross signs of inflammation.  
Most lesions were raised with a small amount being indented but 
unable to measure.  The skin texture was found to be abnormal, 
with most lesions being more firm, atrophic, with abnormal 
elasticity, and feeling indurated compared to the surrounding 
normal tissue.  The skin color was of abnormal pigmentation with 
most being hypopigmented.  The examiner diagnosed the Veteran 
with anetoderma, noting that the disfigurement involved the 
scalp, jaw, chin, chest, cheeks, upper arms, chest, abdomen and 
back; and the total body skin involved the scalp, chin, neck, 
ears, back, upper arms, stomach.  Overall, there was 49 percent 
involvement of the total skin with the exposed skin being about 
18 percent.

III. Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the  regulations do not give past medical 
reports precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also found that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  Here, the Veteran's 
anetoderma of the head, face and neck has been staged by the 
agency of original jurisdiction.  Specifically, as noted above, 
the Veteran's head, face, and neck anetoderma is currently 
evaluated as 30 percent disabling from September 23, 2003, and 50 
percent disabling from November 12, 2003.  The Board will also 
consider whether a staged rating is appropriate for the Veteran's 
anetoderma of the chest and upper back which is currently 
evaluated as 10 percent disabling for the entire pendency of the 
appeal period.

Anetoderma is not listed in the Rating Schedule, and the RO 
initially assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring rating 
by analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2009).  The RO 
determined that the most closely analogous diagnostic code is 38 
C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic Code 7819 
provides that benign skin neoplasms should either be evaluated 
based on disfigurement of the head, face, or neck under 
Diagnostic Code 7800; as scars under Diagnostic Codes 7801 to 
7805; or based on impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2009).  

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 were changed, effective October 
23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  The amendment 
applies to all applications for benefits received by VA on or 
after October 23, 2008, and in instances where an application was 
filed earlier, but only if the claimant requests review under the 
changes.  Id.  Here, the Veteran's application was filed before 
October 23, 2008, and there has been no request for review under 
the amended criteria.)

Disfigurement of the head, face, or neck is rated under DC 7800.  
Under Diagnostic Code 7800, a 10 percent rating is for 
application when there is one characteristic of disfigurement.  A 
30 percent rating is for application when there is visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or with two 
or three characteristics of disfigurement.  A 50 percent rating 
is for application with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is for 
application with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics 
of disfigurement.

Note (1) to Diagnostic Code 7800 defines the eight 
characteristics of disfigurement for purposes of evaluation under 
§ 4.118.  They are: (1) a scar five or more inches (13 or more 
cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar elevated 
or depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); (7) underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.); (8) 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

Under Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following the 
criteria, defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides for a maximum 10 percent rating for 
superficial scars that are painful on examination.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under Diagnostic 
Code 7805, scars are to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2008).

Rating from September 23, 2003 to November 12, 2003

The Veteran's anetoderma of the head, face and neck has been 
rated at 30 percent disabling from September 23, 2003 to November 
12, 2003.  In order to warrant a 50 percent evaluation for the 
time period in question, the evidence must show either visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement. 

In this case, the Board finds that the Veteran has not met the 
criteria for a higher rating for the portion of the appeal period 
from September 23, 2003 to November 12, 2003. 

The only relevant evidence pertaining to the time frame of 
September 23, 2003 to November 12, 2003, is a September 2003 
progress note, which showed multiple 3 millimeter to 3 centimeter 
areas of flesh colored plaques of outpouched skin across the 
Veteran's anterior lower jaw line and neck (approximately 10 
inches by 2.5 inches) as well as scattered areas of proximal 
upper extremities (anterior and posterior), and across the entire 
back.  The examiner stated that some areas appeared more atrophic 
and scar-like. 

Here, the evidence reflects three characteristics of 
disfigurement with respect to the head, face, and neck.  The 
surface contour and texture of the lesions were abnormal.  The 
examiner noted that the anetoderma covered an area of 10 inches 
by 2.5 inches (greater than 6 sq. in.).  It is also apparent from 
other examinations and by definition, that the anetoderma showed 
pigment changes.  The Veteran's anetoderma was measured as 
multiple 3 millimeter to 3 centimeter areas of flesh colored 
plaques of outpouched skin.  The width of each individual 
anetoderma lesion was not specifically noted, so it does not 
appear that the 0.6 cm width as a characteristic was shown during 
this time period.  

Although shown later, there was no indication during this time 
period that the skin was indurated and inflexible.  Moreover, a 
lesion of 13 or more centimeters was not found during this time 
period.  Therefore, the Board finds that the record does not show 
evidence of anetoderma of the Veteran's head, face, and neck 
causing four or more characteristics of disfigurement.

Finally, prior to November 12, 2003, the evidence does not show 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips).  The 2003 progress note only showed distortion of 
the Veteran's (chin) jaw line, and did not reveal either gross 
distortion or asymmetry of any other feature.  The nose, eyes, 
forehead, ears, cheeks and lips, were not discussed in the 2003 
progress note entry, but the examiner specifically noted that the 
area of anetoderma covered the Veteran's anterior lower jaw line, 
neck, and back.  The examiner did not describe anetoderma 
covering the Veteran's nose, eyes, forehead, ears, cheeks or 
lips.  As such, the evidence does not show visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips).

In conclusion, the Board finds that the Veteran is not entitled 
to a higher rating for the portion of the appeal period from 
September 23, 2003 until November 12, 2003.  

Rating from November 12, 2003

In this case, the Board finds that the evidence of record from 
November 12, 2003 forward reflects five characteristics of 
disfigurement, and therefore, a rating greater than 50 percent is 
not warranted.  Here, the evidence shows a scar at least one 
quarter inch (.6 centimeters) wide at the widest part, as the 
February 2010 examiner noted that the chin had a lesion measuring 
5 centimeters by 4 centimeters, and additionally, a December 2005 
dermatology note stated that the total non-contiguous length of 
the exposed lesions were in excess of one-half inch in width.  
Further, the anetoderma lesions of the head, face, and neck cover 
an area exceeding six square inches (39 sq. cm.).  Specifically, 
the February 2010 examiner determined that the chin had a lesion 
measuring 5 cm x 4 cm, the neck had a lesion measuring 5 cm x 4 
cm, and the scalp had a lesion measuring 4 cm x 4 cm x 2 mm.  
When taken together, this area of the head, face, and neck 
exceeds 39 sq. centimeters, thereby meeting the requirement of an 
area exceeding 39 sq. cm, which is necessary to meet the 
characteristics of disfigurement discussed in the paragraph 
below.

The anetoderma lesions were described as indurated, inflexible, 
and hypopigmented, with an abnormal texture (atrophic); thereby 
meeting the criteria for an additional three characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  Although the anetoderma has been described as involving 
the loss of the underlying dermis directly under each lesion, the 
Board finds that this description of his disability is not the 
same as underlying soft tissue.  (The dermis is a layer of the 
skin itself.)  Lastly, the Veteran's anetoderma lesions have been 
consistently described as sac-like, bulging lesions, with the 
February 2010 examiner noting that most lesions were raised with 
a small amount being indented.  Therefore, the Board finds that 
another characteristic of disfigurement is met, as the surface 
contour of the Veteran's anetoderma is elevated, or in certain 
instances depressed, on palpation.

Based on the above analysis, the Board finds that the Veteran's 
disability is contemplated by the 50 percent criteria-4 or 5 
characteristics of disfigurement.  Although anetoderma can also 
be evaluated under diagnostic code 7805, on the basis of 
limitation of motion, the Veteran's anetoderma has not been found 
to cause limitation of motion or other function; therefore, this 
rating code does not apply.  Specifically, a January 2004 
examiner noted that the anetoderma did not interfere with range 
of motion of the Veteran's neck or jaw, and stated that he had no 
difficulty eating or swallowing, and a July 2005 examiner noted 
that the Veteran's anetoderma lesions did not overlie joints or 
interfere with range of motion.  As such, diagnostic code 7805 is 
not applicable.

In summary, the Board finds that the Veteran is entitled to a 50 
percent evaluation from November 12, 2003, but no higher.  As 
with the analysis for the earlier period, and for the same 
reasons as described above, there has been no showing of visible 
or palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features, or 6 or 
more characteristics of disfigurement, which is required for an 
80 percent rating.  

As for the entirely of the appeal period (from September 23, 
2003, forward), there has been no indication that the Veteran's 
anetoderma caused any disabling manifestations not already 
contemplated by the rating criteria themselves.  Therefore, 
referral of this case for extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321 (2009), Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

A higher rating (greater than 30 percent) for anetoderma of the 
head, face and neck from September 23, 2003 to November 12, 2003, 
is denied.

A higher rating (greater than 50 percent) for anetoderma of the 
head, face and neck from November 12, 2003, is denied.


REMAND

Turning to the claim for a higher rating for anetoderma of the 
chest and upper back, the Board notes that recent evidence 
indicates that the anetoderma have also been demonstrated on the 
upper extremities and abdominal area, as well as the lower back.  
Significantly, a note to the potentially applicable rating 
criteria indicates that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (1).  (The RO has rated this 
disability as analogous to scars.)

A 2010 VA examination found that the area of involvement of the 
Veteran's anetoderma included more than just the chest and upper 
back, as the areas involved included the shoulders, upper 
abdomen, and upper arms, in addition to the back all the way down 
to L2, as opposed to just the upper back.  Further, a December 
2005 progress note by K.E., M.D. noted that the Veteran's skin 
lesions were characterized by scarred lesions.  

Further, evidence obtained at the July 2005 VA examination showed 
that the area of involvement of the anetoderma included 35 
percent of the exposed skin and 18 percent of the total body 
surface.  The examiner also noted that the areas covered by the 
skin disability included:  the upper back which covered an area 
of 27 x 20 inches, the anterior chest which covered an area of 17 
x 12 inches, and the shoulders which covered an area of 9 x 9 
inches on the right shoulder, and 12 x 10 inches on the left 
shoulder.  In fact, the most recent February 2010 examiner noted 
that anetoderma covered 49 percent of the Veteran's total skin.  

The reference to the area covered, which was very nearly half of 
the total skin area, strongly suggests that the Veteran has wide-
spread involvement in areas that may warrant separate ratings in 
accordance with Diagnostic Code 7802, Note (1).  A VA examiner 
has provided some measurements, but clearly did not describe the 
measurements for other areas, such as the lower back or abdominal 
area.  The reference to the fact that the anetoderma covered 49 
percent of the total skin area makes the application of Note (1) 
of the diagnostic criteria important.  The salient point is that 
an examination is required that provides measurements for all 
areas-anterior and posterior surfaces of both extremities, or 
anterior or posterior surfaces of the trunk, for example.  

When the Appeals Management Center (AMC) addressed this evidence 
in its April 2010 supplemental statement of the case, it merely 
stated that, "For the most part, the evidence of record 
indicates your current 10 percent evaluation is warranted."  
Such a comment does not suggest that Note (1) was considered.

In order to obtain evidence to apply the rating criteria, another 
examination is required.  The case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for an 
examination of the anetoderma affecting his 
body in areas other than the head, face, and 
neck.  Each area where lesions appear should be 
measured, such as the anterior and posterior 
surfaces of extremities, and anterior and 
posterior surfaces of the trunk.  Any other 
symptoms, particularly those that cause any 
limitation of motion or function should be 
described in detail.  

2.  The AOJ should ensure that the examination 
report complies with this remand request.  
Thereafter, the issue remaining on appeal 
should be re-adjudicated.  If the benefit 
sought is not granted, a supplemental statement 
of the case should be issued.  The Veteran and 
his representative should be given opportunity 
to respond to the supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


